of f i c e of c h i ef c ou n sel department of the treasury i n t e r n al r e v e n u e s e r v i c e w ashington d c date number info release date uil conex-151801-09 the honorable robert p casey jr united_states senator south third street suite 6-a harrisburg pa attention ---------------- dear senator casey this letter responds to your inquiry dated date on behalf of your constituent --------------------------------- ----------------writes book reviews published by a blog in new zealand he asked if he must include the value of the free books that he receives from publishers in his gross_income and if so what valuation he should use gross_income is income from whatever source derived unless other provisions of the law specifically exclude it sec_61 of the internal_revenue_code gross_income includes income realized in any form whether in money property or services sec_1_61-1 of the income_tax regulations when a taxpayer receives unsolicited property the fair_market_value of the property generally is includible in gross_income when the taxpayer demonstrates acceptance by exercising complete dominion and control_over the property for example the tax_court held that a book reviewer employed by a newspaper who received unsolicited free books from publishers must include the value of the books in his gross_income in the year the taxpayer demonstrates dominion and control_over the books by donating them to charity and taking a charitable_contribution_deduction see 513_f2d_224 7th cir see also revrul_70_498 1970_2_cb_6 however when a taxpayer shows a definite intent not to exercise complete dominion and control_over property that property is not includible in the taxpayer’s gross_income refusing to accept the property and returning the property are ways of showing the intent not to exercise dominion and control therefore the service has held that an individual who refuses to accept an all-expense paid vacation trip he won as a prize in a conex-151801-09 contest does not have to include the fair_market_value of the trip in income see revrul_57_374 1957_2_cb_69 the service also has held that a baseball fan who catches a home run ball and immediately returns it does not have income see news_release ir-98-56 this letter provides general information on the tax law consequences of the receipt of unsolicited property this letter does not address the requirements or guidelines of any other federal_agency including the social_security administration and the federal trade commission on this subject i hope this information is helpful in responding to --------------- if we can assist you further please contact -----------------------------at -------------------- sincerely william a jackson chief branch office_of_chief_counsel income_tax accounting
